Citation Nr: 1506313	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-28 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of right eye surgeries performed in May 2006, January 2007, and April 2008 at a Department of Veterans Affairs (VA) facility.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In December 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record on appeal.  At such time, the Veteran submitted additional evidence and with waived Agency of Original Jurisdiction (AOJ) consideration of such evidence, as well as all evidence associated with the record since the issuance of the September 2013 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated from August 1998 to September 2012, the remainder of the documents are either duplicative of the evidence in VBMS or irrelevant to the issues on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

With respect to the Veteran's claim for service connection for glaucoma, the Board finds that remand is necessary for the Veteran to undergo further VA examination with respect to the etiology of such disorder.  In this regard, the Veteran contends that he was exposed to herbicides, to include Agent Orange, while serving in Vietnam, which caused his glaucoma.  Alternatively, he alleges that his glaucoma is caused or aggravated by his service-connected diabetes mellitus.  Specifically, at his November 2012 RO hearing, the Veteran testified that, while his glaucoma may have been diagnosed prior to his diabetes mellitus, he believed that the diabetes made his glaucoma worse.  The Board notes that the Veteran was afforded a VA examination in July 2011.  At that time, the VA examiner noted that the Veteran was diagnosed with glaucoma in 2003 and already had endstage disease at that time.  After detailing an in-service foreign body injury to the left cheek, the examiner noted that there was no evidence that trauma contributed to the glaucoma.  He further reported that medical literature stated there was possibly a higher likelihood of developing glaucoma in diabetics; however, a direct relationship between the two was still unclear.  The examiner opined that the Veteran had no evidence of diabetic eye disease so the glaucoma was as likely as not related to diabetes.  

In April 2012, an addendum was sought to clarify the VA examiner's opinion.  At that time, the VA examiner noted that there was some evidence in medical literature that diabetics have a slightly higher incidence of glaucoma, but this remains controversial.  The examiner noted that the Veteran was diagnosed with glaucoma prior to being diagnosed with diabetes, and, thus, glaucoma was less likely as not caused by or the result of diabetes.  This was because the examiner noted the Veteran had low tension glaucoma, which likely has a vascular component, and he could not say with certainty that diabetes was not a contributing cause of progression of the disease.  

The Board finds that the VA examiner's opinion is inadequate to adjudicate the Veteran's claim.  In this regard, the VA examiner did not comment on whether the Veteran's glaucoma was related to his in-service herbicide exposure.  Additionally, while the examiner commented on whether the Veteran's glaucoma was related to or caused by his service-connected diabetes, a non-speculative opinion as to whether the Veteran's diabetes aggravated, or caused worsening, of the Veteran's glaucoma, was not offered.  

Also, since the July 2011 VA examination and April 2012 addendum opinion, the Veteran has submitted articles addressing the link between diabetes mellitus and glaucoma.  One such article was submitted in December 2014, and the other was included in the October 2014 VA Form 646, submitted by the Veteran's representative.  For all of these reasons, the Board finds that remand is necessary to obtain a new VA examination with respect to the etiology of the Veteran's glaucoma, which includes consideration of all theories of entitlement as well as the articles submitted by the Veteran and his representative.  

With respect to the Veteran's 38 U.S.C.A. § 1151 claim for residuals of right eye surgeries, the Veteran contends that, due to a May 2006 surgery at a VA facility, his right cornea was scratched, causing persistent redness and inflammation.  The Veteran further contends that additional surgeries on the right eye in January 2007 and April 2008 also contributed to his loss of vision and continued problems with his right eye.  

An additional disability is a qualifying disability if it was not the result of the Veteran's willful misconduct, the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

In the instant case, there is some medical evidence of additional symptoms related to the Veteran's right eye following the May 2006 surgery, as well as the January 2007 and April 2008 surgeries.  There is also medical evidence of VA patient consent and performance of such surgeries.  Therefore, a medical opinion to determine whether the Veteran incurred an additional disability to the right eye as a result of such surgeries is necessary.  If the Veteran did incur an additional disability after VA care, an opinion is necessary on whether that disability was caused by VA hospital care, medical or surgical treatment, and the proximate cause of the disability as carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care or medical or surgical treatment or was a result of an event not reasonably foreseeable.  

Additionally, VA treatment records dated April 2006, January 2007, and April 2008 indicate that the Veteran's informed consent was obtained for the respective right eye surgeries.  However, the full consent forms are not of record.  Rather, it is indicated that such documents can be accessed through Vista Imaging.  Therefore, while on remand, a copy of the Veteran's consent forms should be obtained.  

Finally, the Board notes that the most recent VA treatment records of record are dated in September 2012.  At the December 2014 hearing, the Veteran testified that he had surgery on his right eye in 2014 at a VA facility, indicating that updated VA treatment records exist.  Thus, on remand, VA treatment records since September 2012 should be obtained and associated with the claims file.  Additionally, May 2011 private treatment records indicated that the Veteran was seen for his glaucoma two months prior by B. Shield.  Thus, these records should also be obtained on remand.  Furthermore, the Veteran should be afforded the opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed condition.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records dated from September 2012 to the present as well as private treatment records from B. Shield.  Also, obtain a copy of the Veteran's April 2006, January 2007, and April 2008 consent forms (available through Vista Imaging) for his right eye surgeries at VA.  

For private treatment records, if he provides the necessary release(s), make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  After all outstanding records have been associated with the record, schedule the Veteran for VA examination of his glaucoma and residuals from right eye surgeries by an appropriate examiner.  The record, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

Glaucoma

(A)  The examiner should provide an evaluation of the Veteran's glaucoma and offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's glaucoma began in or is related to his military service, to include his in-service herbicide exposure.  

(B)  If not, the examiner should further note whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's glaucoma is caused OR aggravated by (i.e., permanently increased in severity) his service-connected diabetes mellitus.  

The examiner should also comment on the medical literature submitted by the Veteran and his representative with respect to a link between glaucoma and diabetes mellitus.  

Residuals of Right Eye Surgeries

(A)  Did the Veteran incur an additional disability as a result of his right eye surgeries conducted in May 2006, January 2007, and April 2008, to include a corneal scratch in the May 2006 surgery? 

(B)  If so, was any additional disability caused by VA hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; OR was the result of such additional disability an event not reasonably foreseeable? 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the record.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  


